__________

                                   94-3893
                                 __________

Adam Ferrif; Angela Ferrif;         *
                                    *
      Plaintiffs - Appellants,      *
                                    *
      v.                            *  Appeal from the United States
                                    *  District Court for the
The City of Hot Springs,            *  Western District of Arkansas
Arkansas; John Does, 1-10,          *
                                    *
      Defendants - Appellees.       *
                               __________

                         Submitted:    April 10, 1996

                              Filed:    April 26, 1996
                                  __________

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
                               __________


MURPHY, Circuit Judge.


     Adam and Angela Ferrif appeal the amount of the judgment entered in
their favor against the City of Hot Springs, Arkansas following a court
trial.   After finding that the Ferrifs' constitutional rights had been
violated when the city razed three homes without adequate notice and that
the total damages suffered were $36,500, the court awarded the Ferrifs one-
third of that amount.     The only issue raised on appeal is whether the
Ferrifs were entitled to receive the total amount.   We reverse and remand.


     In 1985, the Ferrifs purchased three adjacent homes in Hot Springs,
Arkansas with their friends and real estate partners, John and Jackie
Allen.   At that time the Ferrifs and Allens were tenants in common, with
the Ferrifs holding an undivided one-third interest
and the Allens holding the remaining two-thirds.              The Ferrifs and Allens
then   were living in California and used the three homes as rental
properties.


       Initially the properties returned a profit, but they soon began to
generate losses.       The Allens developed financial difficulties and became
unable to pay their share of the mortgage, maintenance, and other costs.
By 1987, the Ferrifs were paying the bulk of all expenses.              In February
1989, Adam Ferrif wrote to the Allens requesting that they make their
contributions.   The Allens instead agreed to assign their interest in the
property to the Ferrifs.          Thereafter the Ferrifs paid all of the costs
associated with the properties.         Adam Ferrif testified that the Ferrifs
also gave a car to the Allens in exchange for their property interest and
that the Ferrifs and Allens saw no need at that time to record the transfer
of interest.     Eventually the Ferrifs' bankers convinced them that the
transaction should be recorded.        A deed was executed by the Allens to the
Ferrifs on January 24, 1994; it was recorded February 3, 1994.


       Meanwhile, in 1991 the City of Hot Springs razed the houses.                The
city   had   begun    receiving    complaints   about   the    properties   in   1989;
apparently vagrants were using them for illicit activities.             The concern
was heightened by the presence of a school across the street.                Late in
1990, the city began to consider condemnation.          It sent three letters, one
for each dwelling, to the Allens' address of record in California.                They
had moved several times after purchasing the properties, however, and the
letters were returned, marked "Addressee unknown."               At a December 1990
meeting, the city council decided to condemn the three houses if repairs
were not made.       The city posted notices on each of the houses and again
used certified mail to send copies to the Allens' old California address.
All three were returned.           No one attempted to contact the mortgagee,
Arkansas Bank & Trust Co.     The houses were destroyed and the debris removed
in March 1991.       The Ferrifs had no actual notice




                                         -2-
of the condemnation until July 1991, when a potential purchaser informed
them that the houses were gone.


     The Ferrifs filed this action against the city in the United States
District Court for the Western District of Arkansas.         They alleged that the
condemnations were unreasonable seizures in violation of the fourth
amendment and unlawful deprivations of property without due process under
the fourteenth amendment.          They sought damages of over $100,000 under 42
U.S.C. § 1983.       The city counterclaimed for $8,131.23, the cost of removing
the homes from the property.


     By consent of the parties, the case was tried by a magistrate judge
in August 1994.       The court found that the city had violated the Ferrifs'
constitutional       rights   by    not   providing   sufficient   notice    of   the
                 1
condemnations.        The only evidence at trial regarding the value of the
properties was an appraisal submitted jointly by the parties.          It assessed
their total value in 1985 at $44,500.             The lots alone were valued at
$8,000.   The court found that the total loss caused by the constitutional
violation was $36,500, the difference between the total value and the value
of the lots.     Neither the city's liability, nor the total damage amount is
contested on appeal.2


     The court concluded that the Ferrifs were entitled to only one-third
of the total damage because they held only one-third of the legal interest
in the properties on the date of condemnation in 1991.                Judgment was
therefore entered in their favor in the amount of $12,166.66.               On appeal
they assert their right to receive the total damage amount of $36,500.




     1
      Judgment was entered against the city only.                  The Ferrifs
never identified John Does 1-10.
     2
      The city's counterclaim was not addressed by the court in
its order, and the city has not raised it on appeal.

                                          -3-
        The Ferrifs argue that they are entitled to the full damages because
they held equitable title to the two-thirds of the properties to which they
did not hold legal title in 1991.    Even though the damages award is based
on a constitutional violation, the Ferrifs' property right is created by
state law.     E.g., Gattis v. Gravett, 806 F.2d 778, 780 (8th Cir. 1986).
The state law issues whether the Ferrifs held equitable title in 1991 and
whether their interest entitles them to the full damages are considered de
novo.     Salve Regina College v. Russell, 499 U.S. 225, 231-33 (1991); see
also Ellis v. Great-West Life Assurance Co., 43 F.3d 382, 386 (8th Cir.
1994).


        Under Arkansas law equitable title is "the present right to the legal
title."    Hendriksen v. Cubage, 309 S.W.2d 306, 308-09 (Ark. 1958).     Adam
Ferrif's description of the 1989 oral assignment of the Allens' interest
in the properties to the Ferrifs is undisputed.    His testimony established
that the Allens "assign[ed] their rights in the Oak Street Property" to the
Ferrifs.    Subsequent conduct of the parties confirmed this transfer.   See
Langston v. Langston, 625 S.W.2d 554, 555 (Ark. App. 1981).       The Allens
made no payments of any kind related to the properties after the transfer
and before the condemnations, a fact corroborated by an officer of the
mortgagee.    These facts lead to the conclusion that under Arkansas law the
Ferrifs possessed equitable title at the time of the condemnations to the
two-thirds of the properties still recorded in the Allens' names.


        Arkansas recognizes that "the ownership of the equitable estate is
regarded by equity as the real ownership, and the legal estate is, as has
been said, no more than a shadow. . . .        [T]he remedies given to the
equitable owner are intended to preserve his estate, and to protect it both
against the legal owner and against third persons."    Hendriksen v. Cubage,
309 S.W.2d 306, 309 (Ark. 1958) (emphasis added, citations omitted).
Moreover, Arkansas will allow a single cotenant to maintain an action on
behalf of all




                                     -4-
cotenants, even though it is preferable to join all cotenants.        Perry v.
Rye, 267 S.W.2d 507, 509-10 (Ark. 1954).


        Full recovery by the Ferrifs also seems consistent with the Arkansas
code.       The most relevant section reads:

        As soon as the amount of compensation that may be due to the
        owners of the property taken, or to any of them, shall have
        been ascertained by the jury, the court shall make such order
        as to its payment or deposit as shall be deemed right and
        proper in respect to . . . the proportion to which each owner
        is entitled and may require adverse claimants of any part of
        the money or property to interplead, so as to fully settle and
        determine their rights and interests according to equity and
        justice.

Ark. Code Ann. § 18-15-307(a) (Michie 1987).3       Neither side questions the
total amount of damages found by the trial court here or that the city has
a liability for that amount.        Interpleading the Allens was unnecessary
because they had surrendered all of their interest to the Ferrifs.         For
these reasons the magistrate judge erred in awarding the Ferrifs only one-
third of the damages.4


        Other equitable considerations support this conclusion.    The Ferrifs
alleged in their complaint that they were the owners of the properties.
The city admitted that allegation in its answer, denying only that there
had been any constitutional violation.       It was not until trial, or shortly
before, that the city even raised the issue of the Ferrifs' right to the
entire amount of the loss, and the Ferrifs state it would then have been
too late to join the Allens.     In addition, the city's counterclaim against
the Ferrifs was for the full cost of removing the three homes, not only for




        3
      Statutory authority for municipalities to raze dilapidated
buildings is granted by Ark. Code Ann. § 14-56-203 (Michie 1987).
        4
      Similarly, there is no merit to the city's arguments that
the Ferrifs were not the real parties in interest or lacked
standing with respect to the two-thirds of the properties legally
held by the Allens.

                                       -5-
one-third.   Finally, since it is undisputed that the Ferrifs gained legal
title to the entirety of the properties shortly after this suit was
commenced, there is no realistic danger that the city will be exposed to
conflicting liabilities.    Under all the circumstances, the Ferrifs were
entitled to be awarded the total sum of damages -- $36,500.


     Accordingly, the judgment is reversed as to the amount of damages,
and the case is remanded for entry of judgment consistent with this
opinion.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -6-